       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DEBRA A. PRILL,
                                                             OPINION AND ORDER
                             Plaintiff,
                                                                  19-cv-977-bbc
              v.

ANDREW M. SAUL,
Commissioner of Social Security,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Debra A. Prill is seeking review of a final decision by defendant Andrew M.

Saul, Commissioner of Social Security, denying her claim for disability insurance benefits

under the Social Security Act, 42 U.S.C. § 405(g). The administrative law judge (ALJ)

hearing the case found that, although plaintiff had severe physical impairments, she retained

the residual functional capacity to perform medium work in the national economy, with

specified exceptions. Plaintiff contends that the ALJ erred in evaluating plaintiff’s subjective

symptoms and the medical opinions in the record. For the reasons that follow, I conclude

that the ALJ’s judgment is well supported. Accordingly, I will affirm the commissioner’s

decision.

       The following facts are drawn from the administrative record (AR).




                                               1
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 2 of 18




                                           FACTS

                                       A. Background

       Plaintiff filed for benefits in August 2014, the same month she retired from the Eau

Claire County Highway Department, where she had worked as a quad axial dump truck

driver and laborer for 29 years. The work she did in those positions included using a

jackhammer, lifting up to 75 pounds, landscaping, and doing janitorial work, and required

twisting, bending and squatting.

       In the course of her employment, plaintiff experienced a number of physical

problems, such as back pain for which she received injections, AR 1222, 1224-25; bilateral

carpal tunnel release, with physical therapy afterward, AR 314; intra-articular injections

after injuring her left knee, AR 318, 365; a probable right knee medial meniscus tear in

2011, for which she received epidural injections, AR 597, 623, 1227.

       Plaintiff had extensive care for her physical problems, including years of chiropractic

care for her lumbar and thoracic spine and lower leg, AR 466-555; and physical therapy and

water therapy in 2012, AR 1211. In December 2011, she went to both physical therapy and

water therapy after feeling a “pop” in her back. AR 1219.

       In December 2013, plaintiff injured her back and neck jumping out of her work truck

when it caught on fire, AR 1219; in 2014, she saw family practitioner, Dr. Mark Attermeier,

for wrist, thumb and chronic low back pain, AR 755-57; in April 2014, she saw a

neurologist, Dr. David Nye, on Dr. Attermeier’s referral, because of increasing pain and

numbness in her arms that she attributed to her 2013 accident. AR 753. Dr. Nye found her



                                              2
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 3 of 18




gait within normal limits, but her range of motion in her neck limited by pain. Id.

       In May 2014, plaintiff saw Dr. Donald Bodeau, a specialist in occupational health,

for her back and leg pain. AR 748. He found her reflexes intact in her lower and upper

extremities, told her she could work without restrictions, made some adjustments in her pain

medications (gabapentin and tramadol), and encouraged her to take out a YMCA

membership so that she could continue her fitness program. AR 749.

       On August 14, 2014, plaintiff retired from the highway department and saw Dr.

Bodeau again for back and leg pain. AR 657. He found her gait antalgic and her right knee

pain worsening and identified L4-5 disc protrusion with back and radicular leg pain. Id. He

planned to refer her to the YMCA to continue her exercise program and also planned to

order an MRI of her right knee. Id.

       On August 17, 2014, plaintiff saw Dr. Andrew Israel, M.D., for an orthopedic

evaluation of her right knee, complaining of medial side knee pain and some swelling. AR

740. He found that she had moderate to severe degenerative arthritis in that knee and told

her he could not recommend any further surgical procedures for it at that time. Id. He

recommended hydrotherapy programs in a pool, physical therapy, modifications in her

activities, anti-inflammatory medications, and cortisone injections. Id.

       In September 2014, plaintiff went to physical therapy on Dr. Israel’s referral and

reported that her knee pain woke her at night, prevented her from walking more than 20

minutes at 2013 a time, and made it difficult for her to stand and sit at church services,

although she could sit for long periods if she had the opportunity to move her leg around in



                                             3
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 4 of 18




comfortable positions. AR 735.

       Plaintiff continued to see a chiropractor. AR 578. On September 22, 2014, she told

him she had low back pain on a level of one (mild pain) after weeding around her garage.

AR 572. At a visit two weeks later, she said she had dull neck pain and stiffness after

cleaning her house and climbing a stepladder to scrub her walls before painting them. AR

574.

       In March 2015, plaintiff saw Dr. Terry Schiefer, for a spine and neurological surgery

consultation, on referral from Dr. Bodeau for her primary complaint of neck pain. AR 609.

Dr. Schiefer reported that plaintiff was walking with a normal gait, capable of walking toe

to heel without difficulty, had full strength in her bilateral upper and lower extremities in all

major muscle groups, a mildly limited range of motion in her neck, and pain and some

tenderness in her neck with palpation. Id. He found that plaintiff had no abnormal

movement with flexion or extension, some mild degenerative changes throughout, and

moderate central canal narrowing at C5-6.          Id.   Dr.   Schiefer noted some bilateral

neuroforaminal narrowing, but found the MRI of her cervical spine otherwise unremarkable.

AR 609-10. He recommended six months of physical therapy and potential trigger point

injections for her neck tenderness. AR 610.

       In June 2015, plaintiff saw her family practitioner, Dr. Attermeier, and told him her

back had not been much of a problem to her. AR 691. On examination, she had full range

of motion of all joints and was ambulating with a steady gait. AR 690.

       In August 2015, plaintiff had an independent medical evaluation for her worker’s



                                               4
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 5 of 18




compensation claim by Dr. Kevin Kulwicki, a specialist in orthopedic surgery. AR 1204.

On examination, Dr. Kulwicki found plaintiff’s chief complaint to be her right knee pain.

It was his opinion that this pain was not attributable to her escape from the truck fire at the

end of 2013, but to a pre-existing degenerative condition. AR 1212. He recommended

treatment with steroid injections, a home exercise program, weight reduction, over-the-

counter anti-inflammatory medication, and no further arthroscopic surgery, which, in his

opinion would not result in any lasting relief. AR 1213. It was his opinion that plaintiff

would benefit from permanent restrictions of the right knee, including no repetitive bending,

squatting, stooping, or kneeling. AR 1214.

       Plaintiff had a second independent medical examination in July 2015 for her worker’s

compensation claim by Dr. William Monacci, a neurology consultant. AR 1218-45. Dr.

Monacci determined that plaintiff had needed no permanent work restrictions once she had

healed from her first work-related injury in December 5, 2011(lifting truck blades) and her

second work-related injury in December 2013 (escaping from her burning truck).

       Dr. Bodeau reviewed the two independent examinations in September 2015 and

disagreed with both. AR 665. It was his opinion that plaintiff had a work-related disability

as a result of her escape from the burning truck, and he disagreed with Dr. Monacci’s

opinion that the only problem resulting from that escape was a cervical strain. Id. He also

disagreed with Dr. Kulwicki’s opinion that plaintiff’s problems were not related to her work

for the county but to her age and weight-related degenerative problems.

       In a progress note on February 25, 2015, Dr. Bodeau noted that plaintiff was retired



                                              5
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 6 of 18




but no work restrictions were implemented. AR 723. In December 2015, in a letter to

plaintiff’s counsel, Dr. Bodeau assessed plaintiff’s overall disability as 12%, which would

include multilevel involvement of both discs and bony structures. He added that the

assessment was intended to include “consideration of persistent back pain, radicular leg pain

only poorly responsive to ongoing medication use as well as weakness and lack of endurance

through the back and legs.” AR 1089. Dr. Bodeau thought that plaintiff would require

further medical treatment for her condition, including home exercises and a traction unit,

as well as further evaluation if her symptoms were to worsen or persist. AR 666.

       Dr. Alena Marozava, an examining physician, prepared a disability report on plaintiff

in April 2016. AR 1098. She noted plaintiff’s reports of having had neck pain since she had

jumped out of the burning truck in December 2013, and suffering from chronic persistent

neck pain. Id. She noted also that plaintiff’s pain was aggravated by sitting for long periods

of time, watching television, or reaching overhead, and that she had back pain as well,

particularly in her lower back, and in her knee dating from January 2010. AR 1098-1109.

Plaintiff told the doctor she could still do her own housekeeping, shop for groceries twice a

week, do the laundry twice a week, cook every day, wash dishes, and drive. Id. The doctor

observed that plaintiff had a normal gait, including tandem walk, tip-toes and heel walk, and

a supple neck. AR 1101-02.

       Dr. Marozava concluded that plaintiff had moderate deficits in sitting and standing

(needing movement after 20 minutes of either sitting, standing, or walking); an inability to

squat because of left knee surgery; and moderate deficits of lifting and carrying. AR 1103.



                                              6
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 7 of 18




She found no deficits in plaintiff’s bending, twisting, stooping or handling objects, but

thought plaintiff would have difficulty with ladders and stairs because of a lack of steadiness.

Id. She also found that plaintiff had a supple neck, but some discomfort on palpation; AR

1101; mild restriction in the range of motion in her spine; normal range of motion in her

back; grossly normal appearing knees with range of motion of 135 degrees in flexion, normal

flexion strength. AR 1102.

       In July 2018, plaintiff saw Dr. Kristina Schuldt for primary care. Dr. Schuldt

examined plaintiff and, among other findings, determined that she had normal range of

motion in her neck; her neck was supple; and the musculoskeletal finding was also “normal

range of motion.” AR 1161.

       In a function report filed with the Social Security Administration and dated January

30, 2016, plaintiff said that she cared for three dogs, feeding them and cleaning out their

pen, helped by her husband and a grandson. AR 229. She also said that she had both a

vegetable and a flower garden, enjoyed reading, playing cards, watching TV, spending time

with her family at their monthly family gatherings, and enjoyed her responsibility as

superintendent of the Sunday school at her church. AR 232. She added that she had

trouble sleeping and was often awakened by feelings of pain. AR 235.

       Two non-examining state agency medical consultants reviewed plaintiff’s records. Dr.

George Walcott assessed plaintiff’s work limitations at the medium exertional level with

lifting of 50 pounds occasionally and 20 pounds frequently, with standing/walking for six

hours and sitting for six hours with no additional postural limitations, AR 89-90. He said



                                               7
          Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 8 of 18




that plaintiff had mild to moderate degenerative disc disease and arthritis in her knees; her

gait was normal and, according to physical therapy records, range of motion in her knees was

full and pain free, but she should be restricted from lifting heavy weights. AR 89. (The ALJ

gave this assessment some weight but disagreed with the idea that plaintiff could lift no more

than 20 pounds on a frequent basis; in his opinion, she could lift 25 pounds on a frequent

basis.)

          Dr. Pat Chan reviewed plaintiff’s records on reconsideration on September 9, 2016,

and agreed that plaintiff could lift and carry 25 pounds frequently and 50 pounds

occasionally, that is, for cumulatively 1/3 or less of an eight hour day; could stand or walk

for more than six hours on a sustained basis; and sit for about six hours in an eight hour

work day, with push and pull the same as lift and carry. AR 102. He agreed also that

plaintiff had postural limitations: she could handle frequent climbing of ramps and stairs

and frequent stooping with occasional climbing of ladders, ropes, or scaffolds, and occasional

kneeling, crouching and crawling. AR 101-02. In Dr. Chan’s opinion, plaintiff had full

range of motion, normal alignment of her spine and ambulation with a steady gait, AR 103,

with only moderate degenerative disc disease of the knees. AR 102. Her complaints about

the pain in her knees were similar to those she had expressed long before she retired, yet,

during that time, she was still able to perform her work at the heavy level. Id.



                                   B. Administrative Hearing

          At an administrative hearing held on March 13, 2019, plaintiff testified that she had



                                                8
       Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 9 of 18




worked for Eau Claire County for 37 years and that she had waited until her retirement date

to claim that she was unable to work. AR 52. In response to questions put to her by her

counsel, she said that Dr. Bodeau had wanted to impose restrictions on her before she

retired, but she had told him not to. AR 54. She testified that when she went back to Dr.

Bodeau within two weeks of her retirement in August 2014, she told him she could not lift

as much as 25 pounds without incurring pain later, could do occasional bending (up to one-

third of the day), could kneel, squat and crouch only five to 10 percent of the day, could not

twist or bend one-third of the day, could occasionally reach above her shoulder and out in

front of herself, and could not stand or walk one-third of a day on a regular basis. AR 55-57.

She also said rotating her neck caused a pinching feeling in her neck. AR 58.

       Plaintiff also testified that after her truck accident in December 2013, she had

problems in her hands that had worsened. When asked what a typical day was like for her,

she said she cooked, baked, did laundry, cleaned her house and loaded and unloaded the

dishwasher. AR 60. She drove to church, to shop and to take the three grandchildren, ages

12, 14, and 16, who lived with her and her husband, to their confirmation classes. AR 61.

She took some medication each day: 900 milligrams of gabapentin a day, 800 milligrams

of ibuprofen, three times a day, and 50 milligrams of tramadol three times a day, as well as

medication for high blood pressure. Id. On rare occasions, she also took a muscle relaxer,

but found it made her very tired and groggy. Id. She testified that she was careful in the

way she moved her neck, because she had pain in her neck throughout the whole day. AR

62. She also had tingling in her fingers if she used a keyboard for too long, AR 63, and pain



                                              9
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 10 of 18




in her lower back and in her knees if she pushed or pulled something, and was sometimes

required to lie down for an hour. AR 65-66.

       The vocational expert called by the ALJ stated that because plaintiff’s duties in her

work with the county included driving a dump track, seal coating roads, putting in culverts,

jackhammering, and performing other highway maintenance, the job would be classified for

Social Security Administration purposes as medium, SVP 3, semiskilled, performed at the

heavy exertion level. AR 69. The vocational expert testified that a person with the residual

functional capacity proposed by the ALJ could not perform plaintiff’s prior work because it

required frequent kneeling, AR 70, but such a person could perform the jobs of laundry

laborer, cook helper and bagger, all of which were classified as medium, SVP 2. Id.

       The vocational expert then testified that if a person could not perform a job that

required her to climb ladders, ropes, and scaffolds, but could perform a job requiring her to

climb ramps and stairs only occasionally and only occasionally stoop, kneel or crouch, and

never crawl, the person would not be able to perform all of the jobs the expert had listed

previously, but would still be able to do the job of laundry laborer, as well as the additional

jobs of merchandise deliverer and general laborer, both of which are classified as medium and

SVP and 2. AR 70-71. The expert added that the person could not do those jobs if she were

limited to only occasionally lifting 25 pounds, occasional bending, less than occasional

kneeling, crouching only occasionally reaching overhead bilaterally, reaching in front,

reaching higher than shoulder height, stand or walk as well as sit, in need of changing

positions every half hour, and handling or fingering only occasionally. AR 72-73.



                                              10
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 11 of 18




                          C. Administrative Law Judge’s Decision

       Following the five-step sequential evaluation of disability set out by the regulations,

20 C.F.R. § 416.920, the ALJ found at step one that plaintiff met the insured status

requirement of the Social Security Act through December 31, 2019, and had not engaged

in substantial gainful activity since August 4, 2014, the alleged onset date. At steps two and

three, the ALJ found that plaintiff had the severe impairments of degenerative disc disease

of the cervical and lumbar spine; degenerative joint disease of the cervical spine; degenerative

joint disease of the bilateral knees status post arthroscopic debridement with partial

meniscectomy of the right knee; degenerative joint disease of the left midfoot; and obesity,

but that none of these impairments met or equaled the severity of a listed impairment in 20

C.F.R. Pt. 404, Subp. P., App. 1.

       The ALJ reviewed evidence that plaintiff had had carpal tunnel release and a right

ulnar nerve endoscopic decompression in 2010 but neither of these procedures had hindered

her ability to work in the following years. AR 24. After her jump from the burning truck

in 2013, examinations showed that she had full bilateral shoulder, elbow and wrist range of

motion, an intact neurologic exam of the digits bilaterally, and an x-ray of her left hand that

was within normal limits. Id. Later, plaintiff had surgery for trigger finger problems in

October 2015, with good results. Id.

       Plaintiff also had a medically determinable mental impairment of adjustment disorder

with anxious mood and generalized anxiety disorder, but the ALJ determined that this

impairment did not cause her more than minimal limitations in her ability to perform basic



                                              11
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 12 of 18




mental work activities and thus was non-severe. AR 24-25. The ALJ noted that plaintiff felt

better once she was prescribed Wellbutrin XL daily, and had normal mental status findings.

AR 25. Plaintiff had hypertension, but it was well-controlled. Id.

       Although plaintiff is not basing her claim for benefits on any alleged mental problems,

the ALJ considered the four broad areas of mental functioning in the disability regulations

and in the Listing of Impairments. She concluded that plaintiff did not have any limitation

in any of the four functional areas of mental functioning known as the “paragraph B

criteria.”) AR 25-26.

       Before considering step four, an ALJ is required to determine the plaintiff’s residual

functional capacity, that is, her ability to do physical and mental work activities on a

sustained basis despite limitations from any impairments.           AR 22.     In making this

determination, the ALJ must consider all of the plaintiff’s impairments, including those that

are not severe. 20 C.F.R. § 404. 1520(c) and 404.1545 and SSR 96-8p. After the ALJ did

this in plaintiff’s case, she concluded at step four that plaintiff had the residual functional

capacity to perform medium work, as defined in 20 C.F.R. § 404.1567(c), with only

occasional climbing of ramps and stairs; no climbing of ladders, ropes or scaffolds; occasional

stooping, kneeling, and crouching but no crawling; frequently push/pull bilaterally; frequent

lateral rotation of the head/neck; frequent handling and fingering bilaterally; avoiding

moving mechanical parts and unprotected heights and an inability to perform production

rate or pace work such as assembly line work. AR 27.

       The ALJ considered plaintiff’s reports of pain in her low back, neck, left foot arthritis,



                                               12
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 13 of 18




bilateral shoulder and bilateral knee problems, left leg pain and numbness, AR 28, and

concluded that plaintiff’s medically determinable impairments could reasonably be expected

to cause the symptoms she alleged, but that her descriptions of her symptoms were not

entirely consistent with the medical evidence. For instance, from at least 2008, plaintiff had

had back and leg pain; she had knee pain from 2010; and in the same year, she had a work-

related injury to her left knee. In January 2011, she had left arthroscopic knee surgery,

medial menisectomy and generalized debridement. AR 28. MRI studies of her lumbar spine

from October 7, 2011 showed multiple levels of degenerative disc disease in the spine. AR

604. Nevertheless, she continued to work at a physically demanding job.

       At step five, the ALJ determined that plaintiff was unable to perform any of her past

relevant work. AR 39. She was 55 years old, had at least a high school education and was

able to communicate in English. Id. Given plaintiff’s age, education, work experience, and

residual functional capacity, the ALJ found that jobs exist in significant numbers in the

national economy that plaintiff could perform. 20 C.F.R. § 404.1569 and 404.1569(a).

(The ALJ explained that she did not have to determine the transferability of job skills

because the use of the Medical-Vocational Rules as a framework supported a finding that

plaintiff was not disabled whether she had transferable job skills or not. 20 C.F.R. Part 404,

Subpt. P, App. 2 and SSR 82-4.)



                                         OPINION

       Plaintiff contends that the ALJ erred by discounting her subjective symptoms and



                                             13
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 14 of 18




failing to give adequate weight to the medical opinions of Dr. Bodeau and Dr. Marozava.

In reviewing the ALJ’s decision with respect to these arguments, I must determine whether

the ALJ’s decision is supported by substantial evidence, which means “sufficient evidence to

support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). The threshold for sufficiency is not high; the substantial evidence standard requires

only “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. The ALJ must identify the relevant evidence and build a “logical bridge”

between that evidence and the ultimate determination. Moon v. Colvin, 763 F.3d 718, 721

(7th Cir. 2014).



                            A. Plaintiff’s Subjective Symptoms

       The ALJ explained adequately why she discounted plaintiff’s own account of her

limitations. First, plaintiff worked at a heavy exertional level until the day she became

eligible for retirement, despite having been treated for back pain, leg pain and fatigue prior

to her retirement. AR 28. Plaintiff had not tried to work anywhere since retiring, her

physical impairments were not significantly worse since retirement and the ALJ found it

unlikely that plaintiff could not work at any level shortly after her retirement. Wright v.

Berryhill, 17-cv-860-slc, 2018 WL 6587233, *3 (W.D. Wis. Dec. 14, 2018) (fact that social

security applicant had been able to work full time for number of years despite having

frequent migraine headaches undercut her claim that the headaches made her unable to work

in 2014).



                                             14
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 15 of 18




       Second, plaintiff has had only conservative treatment for her medical problems since

retiring: medication, injections, and orthotics. AR 29. See also Caldarulo v. Bowen, 857

F.2d 410, 413-14 (7th Cir. 1988) (painkillers and therapy are considered conservative

treatment); Olsen v. Colvin, 551 F. App’x 868, 875 (7th Cir. 2014) (epidural steroids have

been characterized as “conservative treatment”); Burnam v. Colvin, 525 F. App’x 461, 464-

65 (7th Cir. 2013) (conservative treatment includes physical therapy and epidural

injections). (Plaintiff does not allege that her treatment for trigger figure release, De

Quervain’s tenosynovitis, or carpal tunnel syndrome interferes with her ability to work, so

there is no reason to consider that treatment.) Plaintiff argues that her conditions are

chronic and degenerative and that although she is not a candidate for surgery now, she will

be in the future. It is true that, in and of itself, conservative treatment does not mean that

a person has no disability.      However, conservative treatment is a fair ground for

consideration when determining disability. Olsen, 551 F. App’x at 875 (upholding ALJ’s

decision that plaintiff’s conservative medical treatment did not support her claimed inability

to work). This is particularly true here, where plaintiff has been following the same pain

medication regimen for a significant period of time, her condition has not worsened to the

point she needs more extreme interventions, and the medical records do not show a

significant increase in impairment or loss of functioning since retirement. AR 35.

       Third, plaintiff’s conservative treatment resulted in a reduction in her pain and an

increase in her ability to move. She reported a fifty-percent decrease in her neck pain after

she had had physical therapy. AR 32. (The record shows that plaintiff’s improvement



                                             15
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 16 of 18




continued despite her failure to show up for all of her physical therapy sessions and her

cancellation of seven other sessions.) In addition, she reported that her pain medication

regimen was effective and kept her functional, chiropractic visits had helped, and that she

had to take Vicodin and muscle relaxers only sparingly. AR 32, 34.

       Fourth, despite plaintiff’s degenerative changes identified in the record, doctors and

physical therapists observed many instances in which plaintiff displayed normal functioning,

such as normal gait, full range of motion, full strength, normal reflexes, normal knees and

no neck tenderness, or at least stable functioning. As just one example, the record contains

seven references to plaintiff’s normal gait: AR 691, 701, 717, 1102, 1117, 1236, and 1276.

       Fifth, as the person responsible for three minor grandsons, with all the cooking,

baking, cleaning, driving, bed making, vacuuming, and laundry that involves, plaintiff has

demonstrated that she can continue to work, albeit at a lower level of exertion than required

for her former job with the county. She also gardens, which is significant, because it is

something that does not have to be done, unlike cooking, cleaning and laundry chores.

Moreover, it is an activity that involves considerable bending, stooping, kneeling, and even

squatting. The ALJ acknowledged that plaintiff reported resting after her activities, and she

also reported that her numerous activities caused her pain in her hands, low back, neck and

knees. AR 28, 35. But the ALJ pointed out that there was no evidence suggesting that

plaintiff could not engage in these activities without rest breaks, because she was able to

perform heavy work prior to retirement. AR 35. In addition, plaintiff’s argument that she

had help from her coworkers and could lie down at her job, AR 58, is not sufficient to



                                             16
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 17 of 18




undermine the ALJ’s decision, as there is no evidence about how often plaintiff had help,

what type of help it was, or how often she needed to lie down.

       For all of these reasons, I conclude that the ALJ explained adequately why she

discounted plaintiff’s subjective symptoms.



                                   B. Medical Opinions

       Plaintiff argues that the ALJ should have given more weight to the opinions of her

treating physician, Dr. Bodeau, and the examining physician, Dr. Marozava. However, the

ALJ explained adequately why she discounted their opinions. Dr. Bodeau provided an

opinion giving plaintiff significant physical limitations starting the date of her retirement.

However, Dr. Bodeau’s own treatment notes from 2015, several months after plaintiff’s

retirement, state that plaintiff was available for unrestricted activity. AR 36. The ALJ also

noted that Dr. Bodeau’s opinion was inconsistent with other evidence in the record,

including the opinions of consulting physicians, plaintiff’s daily activities and her

conservative treatment. AR 36-37.

       As for Dr. Marozava, the ALJ’s residual functional capacity assessment included

limitations that were both more and less severe than those suggested by Marozava. The ALJ

adequately explained her reasoning. The ALJ noted that Marozava’s opinion relating to

plaintiff’s standing and walking limitations were not supported by objective evidence, as

numerous medical records showed that plaintiff had a normal gait, good strength and good

engage in toe to heel walking. AR 37-38. The ALJ also explained adequately why she found



                                              17
      Case: 3:19-cv-00977-bbc Document #: 28 Filed: 01/15/21 Page 18 of 18




the consultative examiners’ opinions to be more persuasive. The ALJ’s explanation is

thorough and sufficient. 20 C.F.R. 404. 1520c(b)(2) (“The factors of supportability . . . and

consistency . . . are the most important factors we consider when we determine how

persuasive we find a medical source's medical opinions or prior administrative medical

findings to be.”).

       In sum, the ALJ’s decision is supported by substantial evidence, that is, “sufficient

evidence to support the agency’s factual determinations.” Biestek, 139 S. Ct. at 1154. In

this case, there is substantial evidence that, although plaintiff has physical problems, they

are not so serious that she cannot perform work at a medium level, with specified

adjustments



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of

Social Security, is AFFIRMED, and plaintiff Debra Prill’s appeal is DENIED. The Clerk of

Court is directed to enter judgment in favor of defendant and close this case.

       Entered this 15th day of January, 2021.



                                          BY THE COURT:

                                             /s/

                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge



                                             18
